Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/26/2021, with respect to the previous objections to the drawings have been fully considered and are persuasive.  Applicant has canceled claims 15-17, & 19 to obviate the issues.  The previous objections to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/26/2021, with respect to the previous objections to the specification have been fully considered and are persuasive.  Applicant has amended the specification to obviate the issues.  The previous objections to the specification has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/26/2021, with respect to the previous objections to claims 10, 16, 19-20 have been fully considered and are persuasive.  Applicant has amended claim 10 and canceled claims 16, 19-20 to obviate the issues.  The previous objections to claims 10, 16, 19-20 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/26/2021, with respect to the previous 112(a) rejection of claim 10 have been fully considered and are persuasive.  Applicant has amended the claim to obviate the issue.  The previous 112(a) rejection of claim 10 has been withdrawn. 

Applicant's arguments filed 3/26/2021 regarding the previous 112(b) rejection of claim 10 have been fully considered but they are not persuasive.
Applicant argues the driving jaw includes a tooth that cooperates with a complementary tooth of the driven jaw and refers to Figures 1, 3, & 4.
Examiner respectfully disagrees.  Examiner still considers that while the driving jaw and driven jaw respectively do have a tooth, the specification refers to “complementary sets of teeth” (see specification, page 8, lines 14-16).  Examiner emphasizes the usage of “sets” which appears to rely on a plurality, and the interaction also appears to relying on an interlocking engagement.  Examiner will consider further argument from Applicant.   

Applicant’s arguments, see Remarks, filed 3/26/2021, with respect to the previous 112(b) rejection of claim 20 have been fully considered and are persuasive.  Applicant has canceled claim 20.  The previous 112(b) rejection of claim 20 has been withdrawn. 

Claim Objections
Claim 10 objected to because of the following informalities:  claim 10 appears to be narrative and should incorporate more spacing/indentation when introducing different structural elements/clauses.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  “them” on line 8 should be rephrased to more clearly refer to the elements (e.g. “the opposite jaws”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “wherein the tooth of the driven jaw has a V-shaped protrusion such that the tooth of the driving jaw is movably mounted within said V-shaped protrusion”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 5-6, driving jaw 4, driven jaw 5, teeth 12), and Examiner does not consider there to be a V-shaped “protrusion” wherein a tooth of the driving jaw is inserted.  The tooth is inserted between a pair of teeth 12, or the tooth is inserted into/movably mounted within a V-shaped “recess” or “notch” between the teeth 12.  
Claim 22 recites “wherein the driving jaw and the driven jaw of each grip clamp are rotationally mounted about a respective rotational axis arranged along a common straight line on said support”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 5-6, support 2, driving jaw 4, driven jaw 5), and Examiner did not identify support for the “common straight line”.  Examiner did not identify any depiction of said line either in the figures or described in the specification.  In particular, while it may be expected that all the driving jaws 4 may have their rotational axes aligned along a common line, and that all the driven jaws 5 may have their rotational axes aligned along a common line, Examiner does not consider it expected or inherent that the rotational axes of both groups of jaws would have their rotational axis aligned along a common line.  Examiner requires either further evidence of support, or amendment for clarification if this is not what was intended.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 10 recites “wherein each driving jaw comprises a tooth cooperating with a complementary tooth on the driving jaw for the mutual transmission of motion between the opening position and the closing position”, but doesn’t the arrangement require complementary “teeth” (plurality) to have the necessary interlocking engagement?   Examiner questions whether a singular tooth/protrusion would be sufficient to perform the recited functionality.  The specification refers to “complementary sets of teeth” (see specification, page 8, lines 14-16).  Examiner emphasizes the usage of “sets” which appears to rely on a plurality, and the interaction appears to relying on an interlocking engagement.  Examiner will consider further argument from Applicant.   
Claim 21 recites “wherein the tooth of the driven jaw has a V-shaped protrusion such that the tooth of the driving jaw is movably mounted within said V-shaped protrusion”.  Examiner disagrees with this characterization of a “tooth”, which is defined as “any projection resembling or suggesting a tooth” (www.dictionary.com, “tooth”, definition #3 as considered most relevant in context) (see MPEP 2173.03, "Correspondence Between Specification and Claims").  Examiner also does not consider there to be a V-shaped “protrusion” which the tooth is movably mounted, but rather a V-shaped “recess” or “notch” defined between the teeth (refer to 112(a) rejection above). 
Claims 23-24 recite the terms “free end” and “freely” respectively.  Examiner requires clarification.  Regarding claim 23, is the roller truly located on a “free end” if the roller is confined/bounded by a slot?  .   

Allowable Subject Matter
Claims 10, 13, 23-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed assembly, and more particularly the combination of structural elements (e.g. support, common bar, elastic element, jaws, and teeth) as recited.  Examiner agrees with Applicant’s remarks (see Remarks, page 7-8) with regards to Preti (US 8191948) as it would pertain to Preti not teaching the common bar.

Examiner has also cited Swiderski (US 4709803) and Richner (US 3545804).  
Swiderski teaches a preform transfer mechanism (see Swiderski’s Figures 3-6, clamps 56, 58, 140, 142, rollers 100 & 172, spring 168).  Swiderski does not appear to teach all the limitations of claim 10.  For example, Swiderski’s spring 168 however, does not appear to be cooperating with each pair of opposite jaws.  
Richner teaches transporting tongs (see Figures 1-4, tong arms 2 & 3, roller 9, driving bar 10, toothed segments 13 & 14, helical spring 15).  Richner however, does not appear to teach the spring cooperating with each pair of opposite jaws.  It may also be argued that driving bar 10 is not coupled to the tongs 2 & 3 due to the freedom to move vertically.   

Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 10, 13, 23-24 would be allowed over the prior art of record presuming the 112 issues are addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714